UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7646



CURTIS E. CRAWFORD,

                                              Plaintiff - Appellant,

          versus

JIM BAILEY, Deputy U. S. Marshal, Personal and
Professional capacities,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-95-745-2)


Submitted:   April 15, 1996                 Decided:   April 25, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Dismissed by unpublished per curiam opinion.


Curtis E. Crawford, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order overruling Appel-

lant's objection to the imposition of a partial filing fee. The

order appealed from did not dismiss the action. We dismiss the ap-

peal for lack of jurisdiction because the order is not appealable.

This court may exercise jurisdiction only over final orders, 28
U.S.C. § 1291 (1988), and certain interlocutory and collateral

orders. 28 U.S.C. § 1292 (1988); Fed. R. Civ. P. 54(b); Cohen v.
Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). The order here

appealed is neither a final order nor an appealable interlocutory

or collateral order.

     We deny leave to proceed in forma pauperis and dismiss the
appeal as interlocutory. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2